Citation Nr: 1531250	
Decision Date: 07/22/15    Archive Date: 08/05/15

DOCKET NO.  13-24 818A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include schizophrenia and bipolar disorder.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his brother


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel


INTRODUCTION

The Veteran served on active duty from August 1987 to August 1991.  

This matter comes before the Board of Veterans' Appeals (Board) from a March 2012 RO denial.  The Veteran and his brother presented sworn testimony in support of his appeal during a February 2015 hearing via video conference before the undersigned Veterans Law Judge.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when further action on his part is required.


REMAND

The Veteran is seeking service connection for schizophrenia.  He asserts that his mental disability had its onset during service, although he did not begin receiving regular medical care for it until several years later in 1995, when the disability worsened.  He has submitted his own statements reflecting examples of his behavior and decision-making in service that he feels represent the onset of his schizophrenia.  His family members have also submitted detailed descriptions of his odd behavior after his discharge from service.  

During the hearing on appeal, and in several written statements, the Veteran reported that he felt anxious during service and sought treatment at the substance abuse clinic.  Although his service treatment records are available for review, they do not include any records reflecting substance abuse treatment.  Substance abuse records, along with those reflecting mental health treatment, are often archived separately from other medical records.  Because no separate request particularly for substance abuse treatment records has been made, the Board deems that an attempt to obtain these records should be undertaken prior to further review of the Veteran's appeal.  

Similarly, the Veteran reports that he engaged in bizarre behavior during service.  Evidence corroborating these statements may support his claim that he was beginning to experience early manifestations of schizophrenia during service.  Although the RO requested the Veteran's service personnel records in 2011, the initial request was unsuccessful and they have not yet been obtained for review.  Therefore another attempt should be made.  

The Veteran is in receipt of Social Security Disability benefits; however the VA has not yet requested the medical records generated in connection with this grant.  

VA is required to make as many requests as are necessary to obtain relevant records from a Federal department or agency.  VA will end its efforts to obtain such records only if VA concludes that the records sought do not exist or that further efforts to obtain the records would be futile.  38 C.F.R. § 3.159(c).

The record does not appear to be complete in regard to the Veteran's psychiatric care over the years, especially the years closer to the Veteran's initial diagnosis.  As these records could prove helpful to his claim, attempts to obtain them should be undertaken.  According to VA medical records dated in 2002, the Veteran had been receiving medical care from the Mercy Network through 2002, prior to beginning care with Easter Seals in 2002.  There are no records from the Mercy Network available for review.  Although it may be that these records have subsequently been destroyed in the normal course of business, no requests have been made for them.  Furthermore, although Easter Seals records from 2006 have been obtained; earlier ones have not been requested.  

VA must make reasonable efforts to obtain relevant records not in the custody of a 
Federal department or agency.  Such reasonable efforts will generally consist of an initial request for the records, and if the records are not received, at least one follow-up request.  A follow-up request is not required if a response to the initial request indicates that the records sought do not exist or that a follow-up request would be futile.  38 C.F.R. § 3.159(c).

At the hearing, it was discussed that the Veteran's initial hospitalization records from Havenwyck Hospital in July 1995 mentioned he had been seeing a psychiatrist on an out-patient basis the preceding 3-4 months, and he was asked if he recalled the name of that psychiatrist.  Unfortunately he did not, and the information does not seem to be available in other medical records.  Without identification of the psychiatrist, there is nothing further VA can do at this point.  However, if the Veteran does remember - or is able to get this information from his parents - he should provide that information to VA so a request for records can be made.  Any history he provided closer to the time of his discharge from service would be relevant evidence for his claim. 

AFTER these outstanding records have been obtained, or appropriate determinations have been made that they are unavailable, the RO should obtain an informed medical opinion as to whether it is more, less, or equally likely that the Veteran's schizophrenia/bipolar disorder had its inception during service.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should request any service treatment records related to substance abuse and/or mental health evaluation or treatment provided to the Veteran during service, through official channels.

2.  The RO should request the Veteran's complete service personnel records, through official channels.

3.  The RO should obtain from the Social Security Administration the records pertinent to the Veteran's claim for Social Security disability benefits as well as the medical records relied upon concerning that claim.


4.  After obtaining the necessary release from the Veteran, the RO should request all mental health records from the Mercy Network from 1991 through 2002.  If additional care is referenced in these records, the RO should obtain records of that care as well

5.  After obtaining the necessary release from the Veteran, the RO should request all mental health records from the Easter Seals from 2002 through 2006.  Again, if additional care is referenced in these records, the RO should obtain records of that care as well

6.  AFTER these outstanding records have been obtained, or appropriate determinations have been made that they are unavailable, the RO should forward the Veteran's claims file to a VA medical professional with appropriate expertise obtain an informed medical opinion as to whether it is more, less, or equally likely that the Veteran's schizophrenia/bipolar disorder had its inception during service.  

The reviewer should specifically discuss whether the statements of the Veteran regarding his behavior during service and the statements from his parents and siblings regarding his behavior shortly after service support a conclusion that he was experiencing early symptoms of schizophrenia during service.  The complete rationale for all opinions expressed should be fully explained and supported with references to the evidence of record and medical treatises, if appropriate.

IF the reviewer deems that a clinical examination of the Veteran and/or further tests and studies would be helpful, then such examination, tests and studies should be arranged.

7.  After the development requested above has been completed, the RO should again review the record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


